DETAILED ACTION
Response to Amendment
The Amendment filed February 14, 2022 has been entered. Claims 1 – 20 are pending in the application. The amendment to the claims have overcome the claim objections and the 112 rejections set forth in the last Non-Final Action mailed November 12, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamida et al. (WO 2021/247659 – herein after Hamida) in view of Oehring et al. (US 2018/0156210 – herein after Oehring).
In reference to claim 1, Hamida teaches a system, comprising (see fig. 13):
a first pump unit (148) disposed at a first location (10);
a first slurry pump unit (146) disposed at a second location (52);
a first flow path (70) fluidly connected to the first pump unit (148) at the first location and configured to fluidly connect the first pump unit to a first well bore (48) to be treated; 
a second flow path (see fig. A below) fluidly connected to the first slurry pump unit at the second location and configured to fluidly connect the first slurry pump unit (146) to the first well bore (48) to be treated; and
a master controller (see ¶92: 94B) communicatively coupled to the first pump unit at the first location and the first slurry pump unit at the second location, wherein the master controller is configured to control an operation of the first pump unit and the first slurry pump unit (as discussed in ¶92),
wherein (as seen in fig. 13) one of the first location (10) or the second location (52) is a first well site, and wherein (as seen in fig. 13) the other of the first location or the second location is remote from the first well site.

    PNG
    media_image1.png
    392
    856
    media_image1.png
    Greyscale

Fig. A: Edited fig. 13 of Hamida to show claim interpretation.
Hamida remains silent on the system, comprising at least one grid power supply, wherein at least one of the first pump unit and the first slurry pump unit is powered by the at least one grid power supply.
However, Oehring teaches a similar hydraulic fracturing system, comprising (see fig. 6) at least one grid power supply (power supply cables 62), wherein at least one of the first pump unit (16; wherein 16 is located at first site/location 120) and the first slurry pump unit (16; wherein 16 is located at second site/location 122) is powered by the at least one grid power supply (62).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the at least one grid power supply as taught by Oehring for powering the pump units in the system of Hamida in order to provide the improved power distribution system that results in cost savings (as disclosed in ¶44 and ¶47).
In reference to claim 2, Hamida, as modified, teaches the system, wherein a first grid power supply (62; of Oehring) of the at least one grid power supply is disposed at the first location (of Hamida), wherein the first grid power supply provides electrical power to the first pump unit (of Hamida).
In reference to claim 3, Hamida, as modified, teaches the system, wherein a second grid power supply (62; of Oehring) of the at least one grid power supply is disposed at the second location (of Hamida), wherein the second grid power supply provides electrical power to the first slurry pump unit (of Hamida).
In reference to claim 4, Hamida, as modified, teaches the system, wherein (see ¶47 and figs. 5 and 6 of Oehring) the at least one grid power supply (62) provides power transmitted from an infield power generation system (shown in fig. 5: 52, 54) located in a region (area surrounding locations 120 and 122 in Oehring) in which the first location and the second location are located (see ¶47 of Oehring) [in the modified system: region is an area that surrounds locations 10, 52 and 66 in Hamida].
In reference to claim 5, Hamida, as modified, teaches the system, wherein (see figs. 5 and 6 of Oehring) the at least one grid power supply (62) provides power transmitted from a remote power generation system (shown in fig. 5: 52, 54) located away from a region in which the first location and the second location are located [in the modified system: region is an area that surrounds locations 10 and 52 in Hamida].
Oehring teaches (in ¶47) “Accordingly, power generation may be established at a different location, away from the restricted area, and thereafter transmitted to the restricted area, for example via the cables 62 or by other means, to thereby limit local emissions within the restricted area to zero, near zero, or below regulatory limits. Furthermore, noise at the site may also be reduced”.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to have a remote power generation system  located away from a region in which the first location and the second location are located in the modified system of Hamida in order to reduce noise at the first and second locations, as recognized by Oehring above.
In reference to claim 6, Hamida teaches the system, wherein the first flow path (70) comprises at least one pipeline (i.e. a conduit), and wherein the first flow path (70) is configured to provide bidirectional fluid flow (specification as well as drawings does not show or disclose any valves to be present in the asserted first flow path; thus the asserted first flow path is capable of bidirectional flow depending on the fluid pressure present within the first flow path).
In reference to claim 7, Hamida teaches the system, further comprising a blender (see ¶88: “However, in other embodiments, the one or more chemicals and/or proppants 170 may be added to the friction-reduced hydraulic fracturing slurry 90 using one or more blenders located at a site external to the one or more fracturing sites 52 (e.g., including the centralized facility 66) prior to injecting the friction-reduced hydraulic fracturing slurry 90 into one or more fracturing wells 48”) disposed at the second location, wherein the blender is fluidly coupled to the first slurry pump unit (146) [the second location in this case is a location 52+66].
In reference to claim 8, Hamida teaches the system, wherein (note: in this claim, second location is 52 and first location is 10; the rejection in claim 1 still holds under this interpretation): 
the first well bore (48) is located at the second location (52);
the first slurry pump unit (146) is disposed proximate the first well bore (48) at the second location (52); 
the first flow path (70) connects the first location (10) to the second location (52); and 
the second flow path (see in fig. A above) comprises a high pressure manifold (conduit downstream of pump 146; this conduit comprises of discharged/high pressure fluid from pump 146) disposed at the second location (52).
In reference to claim 9, Hanida teaches the system, wherein the first flow path (operationally/fluidly) connects the first pump unit (148) to an injection point (circled above in fig. A) either at the first well bore (48) or between the high pressure manifold and the well bore.
In reference to claim 10, Hanida teaches the system, wherein: 
a second well bore (22) is located at the first location (10); and
the first pump unit (148) is disposed proximate the second well bore (22) at the first location (10).
In reference to claim 11, Hamida teaches the system, further comprising: a second pump unit (164) disposed at a third location (66), wherein the third location is remote from the first well site (10); and a third flow path (74) configured to fluidly connect the second pump unit to the first well bore (48).
In reference to claim 12, Hamida, as modified, teaches the system, further comprising: a third grid power supply (62; of Oehring) of the at least one grid power supply disposed at the third location (66; of Hamida), wherein the third grid power supply provides electrical power to the second pump unit (164).
In reference to claim 13, Hamida teaches the system, wherein the first pump unit (148) at the first location (10) is a second slurry pump unit [“second slurry pump unit” is interpreted to be a pump unit that pumps one of the ingredients to produce fracturing slurry; see ¶75: the asserted first pump unit 148 pumps water to produce fracturing slurry].
In reference to claim 14, Hamida teaches a system, comprising (see fig. 13):
a first clean pump unit (148) disposed at a first location (10) and coupled to a first clean fluid source (22: well that produces water);
a first flow path (70) fluidly connected to the first clean pump unit to output pressurized clean fluid from the first clean pump unit toward a wellbore (48);
a slurry pump unit (146) disposed at a second location (52);
a second flow path (see fig. A above) fluidly connected to the slurry pump unit to output pressurized slurry from the slurry pump unit toward the well bore (48); and
a master controller (see ¶92: 94B) communicatively coupled to the first clean pump unit at the first location and the slurry pump at the second location, wherein the master controller is configured to control an operation of the first clean pump unit and the slurry pump unit (as discussed in ¶92),
wherein (as seen in fig. 13) one of the first location or the second location is a first well site, and wherein the other of the first location or the second location is remote from the first well site.
Hamida remains silent on the system, comprising a first grid power supply disposed at the first location, wherein the first grid power supply provides power to the first clean pump unit.
However, Oehring teaches a similar hydraulic fracturing system, comprising (see fig. 6) at least one grid power supply (power supply cables 62), wherein at least one of the first pump unit (16; wherein 16 is located at first site/location 120) and the first slurry pump unit (16; wherein 16 is located at second site/location 122) is powered by the at least one grid power supply (62).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the at least one grid power supply as taught by Oehring for powering the pump unit(s) in the system of Hamida in order to provide the improved power distribution system that results in cost savings (as disclosed in ¶44 and ¶47).
In reference to claim 15, Hamida, as modified, teaches the system, further comprising: a second clean pump unit (see ¶76 of Hamida: one or more clean pumps 148 at the one or more well sites 10) disposed at a third location (additional location 10) and coupled to a second clean fluid source (additional well source 22 producing water that is coupled to additional clean pump unit 148); a second grid power supply (of Oehring) disposed at the third location, wherein the second grid power supply provides power to the second clean pump unit; and a third flow path (additional 70) fluidly connected to the second clean pump unit to output pressurized clean fluid from the second clean pump unit toward the well bore (48), wherein the third location is remote from the first well site (i.e. removed from the first well site 10 shown in fig. 13).
In reference to claim 16, Hamida teaches the system, wherein (see fig. 13) the first flow path (70) directly connects the first location (10) to the second location (52), and wherein the third flow path (additional 70 corresponding to additional 148) directly connects the third location (additional location 10) to the first location (10) [“directly connects” is interpreted to the connection that makes use of conduits/flow paths].
In reference to claim 17, Hamida teaches the system, wherein (see fig. 13) the first flow path (70) directly connects the first location (10) to the second location (52), and wherein the third flow path (additional 70 corresponding to additional 148) directly connects the third location (additional location 10) to the second location (52) [“directly connects” is interpreted to the connection that makes use of conduits/flow paths].
In reference to claim 18, Hamida teaches the system, further comprising (see fig. 13) a centralized hub (centralized facility) coupled to the second location (52), wherein the first flow path (70) directly connects the first location (10) to the centralized hub (at 66), and wherein the third flow path (additional 70 corresponding to additional 148) directly connects the third location (additional location 10) to the centralized hub (at 66) [“directly connects” is interpreted to the connection that makes use of conduits/flow paths].
In reference to claims 19 and 20, the claims are method claims. The modified system of Hamida as above does not explicitly teach the claimed method; however, the modified system of Hamida does teach all the structural limitations as set forth in claims 1 – 3. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I).
Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746